WOODS, Circuit Judge.
This libel is brought to recover damages in the nature of extra wages for an injury received by the libellant while in the service of the steamer through the carelessness of the master.
After a careful reading of the evidence in this case, I cannot see that there was any carelessness on the part of the master of the steamer. The libellant was hurt by an accident liable to happen to him without the fault of any one. This is one of the risks of his occupation for which he is paid. If injured while in the service of the vessel and in the discharge of his duty, he is entitled to be cured at the expense of the ship, even where no fault is to be attributed to any one. Harden v. Gordon [Case No. 6,047]; Reed v. Canfield [Id. 11,641]. But he cannot recover damages unless there has been some fault on the part of the officer of the .boat. As this suit is for damages and no fault is shown, the libellant’s case is not made out. The libel is therefore dismissed at libellant’s costs.